Citation Nr: 1518070	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for sinusitis and allergic rhinitis.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran retired after serving over twenty years in the National Guard from 1986 to 2008.  Specific documented periods of service include:  initial active duty for training (ADT) from September 1986 to February 1987; active duty for warrant officer school from July to August 2003; and active duty for service in Iraq from May 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

The issues involving service connection for sinusitis and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current low back disorder diagnosed as lumbar spondylosis and spinal stenosis.

2.  The Veteran has a current cervical spine disorder diagnosed degenerative disc disease at C5-6 and C6-7.

3.  Service treatment records reveal reports of back and neck strain during a period of IDT in May 1999.

4.  The Veteran reports additional injury to his neck and back during his period of active duty from May 2004 to November 2005; on the October 2005 post-deployment health assessment he reported complaints of back pain and muscle aches.

5.  Competent medical opinions indicate that pre-existing cervical spine and low back disorders were aggravated during the Veteran's period of active service from May 2004 to November 2005.


CONCLUSIONS OF LAW

1.  A low back disorder was aggravated by in active military service.  38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  A cervical spine disorder was aggravated by in active military service.  38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability in several ways including on the basis of aggravation.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2014).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2014).  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

The Veteran retired after serving over twenty years in the National Guard from 1986 to 2008 with various periods of ADT and IDT.  Specific documented periods of service include his initial period of ADT from September 1986 to February 1987; active duty for warrant officer school from July to August 2003; and active duty for service in Iraq from May 2004 to November 2005.  

The Veteran claims entitlement to service connection for a low back disorder and a cervical spine disorder.  He specifically claims that he incurred these disabilities during his period of active duty in Iraq.

The Veteran has current low back and cervical spine disorders.  Private magnetic resonance imaging (MRI) reports dated in September 2007 reveal the presence of lumbar spondylosis and spinal stenosis as well as evidence of degenerative disc disease at C5-6 and C6-7.  The presence of current disabilities is not at issue.

Service treatment records reveal that the Veteran injured his back and neck in May 1999 during a period of either ADT or IDT.  The diagnosis indicated was neck and back strain.  

The Veteran claims that he reinjured his back during active duty in Iraq.  He has indicated that he was in a vehicle which was subject to the explosion of an improvised explosive device (IED) and that he was thrown around in the vehicle and that he incurred injury to his neck and back at that time.  At other times, he reported that he was in a vehicle that hit a hole in the road and that he was thrown around.  Review of his service treatment records and service personnel records does not confirm that he was subjected to an IED blast during service.  There is no indication of treatment in service treatment records and service personnel records do not reveal that he was awarded a Purple Heart, for being wounded in such an attack.  However, on his October 2005 post-deployment health assessment the Veteran reported symptoms of back pain, muscle aches, and numbness and tingling of the hands and feet which were not present at the time of the March 2004 pre-deployment health assessment. 

In July 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician's review of the medical evidence of record was that the Veteran had pre-existing low back and cervical spine conditions prior to his period of active duty from May 2004 to November 2005.  However, the physician's medical opinion was that those conditions would have been aggravated by the reported injury to back and neck in an IED explosion.  An August 2008 medical opinion from the Veteran's private chiropractor indicated a similar conclusion, that injury during the period of active duty in Iraq aggravated pre-existing back and neck conditions.  

While there is no specific evidence that the Veteran was subjected to an IED explosion during his service in Iraq; his report of neck and back injury during such service is consistent with the nature and circumstances of such service, and are supported by his reported back pain on his post-deployment health assessment.  There are credible medical opinions stating that pre-existing cervical spine and low back disorders were aggravated during his period of active service in Iraq.  Accordingly, service connection for a low back disorder and a cervical spine disorder is warranted.  



ORDER

Service connection for a low back disorder is granted.

Service connection for a cervical spine disorder is granted.



REMAND

The Veteran's claims entitlement to service connection for sinusitis.  There is evidence that shows he was diagnosed with this disorder as early as 1997.  He claims that his disorder was aggravated by his period of active duty service in Iraq from May 2004 to November 2005.  He also claims service connection for sleep apnea.  

Adequate VA examinations with respect to these two disabilities have not been conducted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examination for sinusitis and rhinitis to determine whether any current upper respiratory was aggravated by the Veteran's active duty service from May 2004 to November 2005.  The report of examination must include a detailed account of all manifestations of symptoms sinusitis found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's pre-existing sinusitis and/or rhinitis increased in severity, or was aggravated by his period of active duty from May 2004 to November 2005.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded the appropriate VA examination for sleep apnea to determine whether any current disorder is present and related to the Veteran's military service.  The report of examination must include a detailed account of all manifestations of symptoms involving sleep apnea found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran's current sleep apnea disorder is the result of his active duty service from May 2004 to November 2005 or is the result of, or aggravated by, any service-connected disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


